Title: To George Washington from Brigadier General Edward Hand, 16 April 1779
From: Hand, Edward
To: Washington, George



Sir
Lancaster [Pa.] 16th April 1779

On my Arrival here Yesterday I met the Commissary of Military Stores for Carlisle, on his way to Philadelphia, and have taken the inclosed extract from his Return by which your Excy will perceive that I cant be supplied with any Quantity of Flints from that Quarter, nor is there a Single Cartridge, or Conveniency of making one there, loose powder, except a small quantity for Rifles, will answer no good purpose, I beg therefore your Excy will please to order a Quantity of Cartridges, with a Ball and three Buck Shot in each, and 1000 good Flints to be imediately sent to Wyoming—I found a small number of refuse Flints in Store in this Town, which I have Ordered up, tho I dont expect much use can be made of them—I will be on the River in a few days and shall inform you what state the provisions, and Quarter Masters Stores are in. I am sir with much Respect Your Excys most obedt Hhble Servant
Edwd Hand
